DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the eCPRI message".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Xu; Gang et al. US PGPUB 20150124688 A1, in view of YANG; Roy et al. US PGPUB 20170237831 A1, further in view of Liao; Yiju et al. US PGPUB 20180317207 A1.
Regarding claim 1. Xu teaches A cloud radio access network (CRAN) system, comprising:
a baseband unit (BBU) (10048, Fig. 4, 405) a radio unit (RU) remote from the BBU (40058, the DU 605 is located several kilometers away from the RRH 610, note the DU is Data Unit, not Distributed Unit) and comprising a plurality of antenna ports; (Fig. 4, 403, antenna array)
a fronthaul interface between the RU and the BBU comprising: a radio frequency interface (RF) (Fig. 6 and 7, 670) and resource element (RE) precoding functionality implemented in the RU (Fig. 6, 630 and Fig. 7, 630);
wherein
(i) a functional split of CRAN functions respectively assigned to CU and DU for the fronthaul interface between the BBU and the RU (compare Fig. 6 and 8A, there are functional split of CRAN functions being differently assigned to CU or DU) is dependent on a number of layers for all transmission modes (TM) (Fig. 8A, CPRI interface is dependent on output stream M, which is number of layer (K) plus control channels (CRS/PSS/.../CRS-PDSCH)) and independent of a number of antenna ports, (Fig. 8A CPRI interface does not depend on number of antenna port (N), as opposed to the embodiments in Fig. 6.) and
(iii) the number of layers is less than or equal to the number of antenna ports. (In 0062, Xu teaches “K is less than or equal to M." and “where N is greater than M.”, therefore, K < M).
Xu does not teach the BBU having a centralized unit (CU);
wherein (ii) a new section type is used to indicate a layer-dependent fronthaul interface transmission using at least one of a TM2 operation, a TM3 operation and a TM4 operation.
However, Yang teaches the BBU having a centralized unit (CU); (0004, The BBU, which is responsible for signal processing, can be put in a single, centralized location.)
In order to increase the capacity of the communication network. (Ibid.)
Xu and Yang are analogous art in the same field of endeavor of wireless communication. It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Xu with the centralized unit as BBU In order to increase the capacity of the communication network.
	Xu and Yang does not teach 
wherein (ii) a new section type is used to indicate a layer-dependent fronthaul interface transmission using at least one of a TM2 operation, a TM3 operation and a TM4 operation.
	However， Liao teaches 
wherein (ii) a new section type is used to indicate (([0130] The downlink transmission parameters can include transmission modes at the one or more resource locations.) a layer-dependent fronthaul interface transmission ([0054] [0054] FIG. 4 illustrates an example logical architecture 400 of a distributed RAN, a… [0055] A TRP may include one or more antenna ports) using at least one of a TM2 operation, a TM3 operation and a TM4 operation. ([0115] CC#1 and CC#2 both use TM3.  [0100] and CC#1-CC#3 use TM3, TM3, and TM8, respectively.) in order to achieve efficient transmission of downlink control information by indicating aggregations of one or more resource locations of the UE (abstract).  
Xu and Liao are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Xu with the technique of transmission mode indication in Liao.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Xu, Yang and Liao as applied to claim 1 above, and further in view of Österling; Jacob et al.	US Patent 10524273 B2.

Regarding claim 2. Xu, Yang and Liao teaches The CRAN system of claim 1, but it does not teach wherein the eCPRI message is configured to send a different precoder index or a beamforming weight every RE.
However, Osterling teaches
the eCPRI message (col 8, line 48-49, the interface between the REC and the RE could be regarded as an evolved CPRI interface.) is configured to send a different precoder index or a beamforming weight every RE.  (col 8, lines 35-38 “The RE configures the resources for at least one of uplink reception and downlink transmission selectively using beamforming weights determined either based on internal information obtained locally in the RE,”) 
in order to improve the air interface efficiency by optimizing the beamforming function (col 12, lines 39-41) 
Xu and Osterling are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the system in Xu with the technique of beamforming optimization in Osterling in order to improve the air interface efficiency.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527. The examiner can normally be reached 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/                Examiner, Art Unit 2468                                                                                                                                                                                        

/KHALED M KASSIM/               Primary Examiner, Art Unit 2468